This was a suit in detinue by appellant to recover a piano from appellee. Verdict and judgment went for appellee.
Appellant had given bond and was in possession of the piano in suit.
Upon the trial, before a jury, the verdict was, simply: "We the jury find for the defendant," with judgment accordingly.
The value of the piano and damages should have been assessed (Code 1923, § 7392); but appellant cannot be heard to complain of the omission. It was not harmed. Kirkland v. Eford,205 Ala. 72, 87 So. 364; and especially, International Harvester Co. of America v. Pittman et al., 226 Ala. 355,147 So. 144. Code 1923, § 7318.
No other question is presented for our consideration.
The judgment is affirmed.
Affirmed.